DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 09/20/2021 are pending and being examined. Claims 1, 11, and 20 are independent form.

Priority
3.	This application is a CON of 16/668,893 filed on 10/30/2019, now PAT 11157557. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub 2011/0167061, hereinafter “Li”).

Regarding claim 1, Li discloses a method for searching and ranking videos (the method/system for identifying media files (e.g., videos) from a server based on a user’s selection via the user’s device; see abstract, fig.2), the method comprising: 
receiving, by a computing device, a user request via a communication chat between a user of the computing device and a further user of a further computing device, the user request including a phrase; performing, by the computing device and based on the phrase (the first set of media files is identified by querying a database that contains identifications of the target/querying media file selected by the user; see 810 of fig.8, and para.62, lines 8-11; also see para.18, lines 6-14; wherein said querying is generated based on various aspects of the selected video, such as the title, description, category, known names in the title or description (e.g., celebrity name, TV show name), or the like, see para.3 lines 12-15), a search in: 
a first pool of pre-rendered videos to determine a first subset of relevant videos the first set of media files is identified by querying a database that contains relevancy scores for each of the related media files indicating how relevant the related media files are in relation to the target/querying media file; see 810-820 of fig.8, see para.62, lines 8-13;), wherein the pre-rendered videos include pre-rendered text messages (wherein each of the media files contains text messages, such as a title, a name of a known celebrity, and/or the description of media file; see para.50, lines 13-17); and 
a second pool of customized videos to determine a second subset of relevant videos a media database is searched to identify a second set of media files based on another query constructed in step 840; see 840-850 of fig.8), wherein the customized videos include text messages modified by the user (wherein said another query may be generated based on both the title and the description; see para.50, lines 8-11); 
generating, by the computing device, a set of videos, wherein the set of videos includes a first number of pre-rendered videos from the first subset of relevant videos and a second number of customized videos from the second subset of relevant videos; and presenting, by the computing device, the set of videos via the communication chat (the first and second sets of media files, or at least a portion thereof, are suggested and returned to the user; see 860 of fig.8 and para.63, lines 13-15; see 622 of fig.6 and para.55, lines 3-6).

In the foregoing cited embodiments of Li, Li does not explicitly disclose: “a first subset of relevant videos ranked according to first rankings” and “a second subset of relevant videos ranked according to second rankings” as recited in the claim. In other words, Li does not explicitly disclose: wherein the first set of media files are ranked according to first rankings, and the second set of media files are ranked according to second rankings. However, Li clearly teaches “the first set of media files is identified by querying a database that contains identifications of the target media file and related media files, in addition to relevancy scores for each of the related media files indicating how relevant the related media files are in relation to the target media file.” See paragraph [0062]. As such, each of the related media files (e.g., the first set of media files) extracted by the method of Li is associated with a relevancy score which indicates the similarity or the ranking list between the related media files and the target media. In Paragraph [0014], Li further teaches “Associated relevancy scores are also stored [in a database]. The relevancy scores are calculated each time the two videos are chosen and are summed. The most relevant video pairs (e.g., highest relevancy score) are more likely to be suggested to the user than the less relevant pairs.” For at least the foregoing cited paragraphs, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that each of the first set of media files and each of the second set of media files is ranked in response to the user’s queries/target. The suggestion/motivation for doing so would have been to suggest the most relevant videos to the user in response to the user’s queries (see paragraph [0014]).

Regarding claim 2. 12, Li discloses, wherein the second pool of customized videos includes a pre-rendered video from the first pool with a pre-rendered text message (see 860 of fig.8 and para.63, lines 13-15; see 622 of fig.6 and para.55, lines 3-6), wherein the pre-rendered text message has been modified by the user (wherein said another query may be generated based on both the title and the description; see para.50, lines 8-11).

Regarding claim 3, 13, Li discloses, further comprising, prior to presenting the set of videos: determining that the set of videos includes a pre-rendered video and a customized video, wherein the customized video is the pre-rendered video with a pre-rendered text message modified by the user; determining that the pre-rendered video includes a pre-rendered text message matching the phrase in the user request with a pre-determined level of accuracy; and in response to the determination, removing the customized video from the set of videos (duplicate media files are discarded and not ever used as suggested media files; see, for instance, para.53).

Regarding claim 4, 14, Li discloses, wherein the set of videos includes N best ranked pre- rendered videos from the first subset of relevant videos followed by M best ranked customized videos from the second subset of relevant videos followed by L-M-N ranked pre-rendered videos from rest of pre-rendered videos from the first subset of relevant videos, wherein L is a predetermined size of the set of videos (provide the most relevant videos to the user in response to the user’s queries; see 860 of fig.8 and para.63; see 622 of fig.6 and para.55).

Regarding claim 11, 20, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 10

Allowable Subject Matter
7.	The subject matter of claims 5-10 and 15-19, in combination with the base claim and intervening claims, were not found in the prior art. Claims 5-10 and 15-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        12/2/2022